USCA11 Case: 21-13181      Date Filed: 01/20/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13181
                   Non-Argument Calendar
                   ____________________

BLONDELL GARNER CLARK,
                                              Plaintiff-Appellant,
versus
IBM,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-02834-TWT
                   ____________________
USCA11 Case: 21-13181         Date Filed: 01/20/2022     Page: 2 of 3




2                       Opinion of the Court                 21-13181


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
        In November of 2019, the district court dismissed Blondell
Garner Clark’s ERISA lawsuit against IBM for failure to exhaust ad-
ministrative remedies. Ms. Clark, proceeding pro se, now appeals
the district court’s denial of her post-judgment motion for a new
trial, which she filed in August of 2021. She argues that the district
court ignored “evidence” that she presented with her complaint
and therefore should be granted a new trial.
        A court is permitted to grant a new trial following a jury or
nonjury trial based on insufficiency of evidence. See Fed. R. Civ.
P. 59(a); Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 521
(11th Cir. 2019). A motion to grant a new trial must be filed “no
later than 28 days after the entry of judgment.” See Fed. R. Civ. P.
59(b). Here there was no trial, so Rule 59(a) could not provide Ms.
Clark with any relief.
        To the extent that Ms. Clark sought to alter or amend the
district court’s judgment under Rule 59(e), that motion was un-
timely. A motion to alter and amend must likewise be filed within
28 days of the judgment, and Ms. Clark filed her motion almost
two years after the district court dismissed her complaint.
       A court is permitted to relieve a party or its legal representa-
tive from a final judgment, order, or proceeding if there is newly
discovered evidence that could not have been discovered in time
USCA11 Case: 21-13181        Date Filed: 01/20/2022     Page: 3 of 3




21-13181               Opinion of the Court                        3

to move for a new trial under Fed. R. Civ. P. 59(b). See Fed. R. Civ.
P. 60(b)(2); Am. Bankers Ins. Co. of Fla. v. Nw. Nat. Ins. Co., 198
F.3d 1332, 1338 (11th Cir. 1999). A motion of relief from a judg-
ment, however, must be filed “no more than a year after the entry
of the judgment or order or the date of the proceeding.” Fed. R.
Civ. P. 60(c)(1). As noted, Ms. Clark’s motion was filed more than
a year after the dismissal of her complaint, so it was untimely even
if it was filed under Rule 60(b).
     The district court properly denied Ms. Clark’s post-judg-
ment motion. We therefore affirm.
      AFFIRMED